Exhibit 3.1 STATE OF INDIANA OFFICE OF THE SECRETARY OF STATE CHARLES O’ HENDRICKS, Secretary of State CERTIFICATE OF INCORPORATION OF …………… PATRICK PLYWOOD ENTERPRISES, INC. ……………Exhibit……………. I, CHARLES O’ HENDRICKS, Secretary of State of the State of Indiana, hereby certify that Articles of Incorporation of the above Corporation, in the form prescribed by my office, prepared and signed in triplicate by all of the incorporators and acknowledged and verified by at least three of them before a Notary Public, have been presented to me at my office accompanied by the fees prescribed by law; that I have found such Articles conform to law; that I have endorsed my approval upon the triplicate copies of such Articles; that all fees have been paid as required by law; that one copy of such Articles has been filed in my office; and that two copies of such Articles bearing the endorsement of my approval and filing have been returned by me to the incorporators or their representatives; all as prescribed by the provisions of the Indiana General Corporation Act, as amended. Wherefore, I hereby issue to such Corporation this Certificate of Incorporation, and further certify that its corporate existence has begun. [SEAL] In Witness Whereof, I have hereunto set my hand and affixed the seal of the State of Indiana, at the City of Indianapolis, this 3rd day of January, 1961. CHARLES O. HENDRICKS, Secretary of State By Deputy ARTICLES OF INCORPORATION OF PATRICK PLYWOOD ENTERPRISES, INC. Approved and Filed:January 3, 1961 The undersigned incorporators, desiring to form a corporation (hereinafter referred to as the “Corporation”) pursuant to the provisions of The Indiana General Corporation Act, as amended (hereinafter referred to as the “Act”), execute the following Articles of Incorporation. ARTICLE I Name The name of the Corporation is Patrick Plywood Enterprises, Inc. ARTICLE II Purposes The purposes for which the Corporation is formed are; 1.To continue as a corporation, under its corporate name, perpetually. 2.To sue and be sued in its corporate name. 3.To have a corporate seal and to alter the same at pleasure. 4.To acquire, own, hold, use, lease, mortgage, pledge, sell, convey and otherwise dispose of property, real or personal, tangible and intangible. 5.To borrow money, and to issue, sell or pledge its obligations and evidenced of indebtedness, and to mortgage or pledge its property to secure the payment thereof, 6.To conduct business in this state and elsewhere; to have one or more offices out of this state; to acquire, own, hold and use, end to lease, mortgage, pledge, sell, convey or otherwise dispose of property, real and personal, tangible and intangible, out of this state. 7.To acquire, guarantee, hold, own and vote and to sell, assign, transfer, mortgage, pledge or otherwise dispose of the capital stock, bonds, securities or evidences of indebtedness of any other corporation, domestic or foreign. 8.To purchase, own and hold and to sell and transfer (but not to vote) shares of its own capital stock if and when the capital of the corporation is not thereby impaired. 9.To appoint such officer and agents as the business of the corporation may require, and to define their duties and fix their compensation. 10.To make by-laws for the government and regulation of its affairs. 11.To cease doing business and to dissolve, and surrender its corporate franchise. 12.To buy, sell, manufacture, process and market on a wholesale and retail basis. 13.To do all acts and things necessary, convenient or expedient to carry out the foregoing purposes. 14.To exercise all rights, powers and privileges now or hereafter conferred on corporations generally by law. ARTICLE III Term of Existence The period during which the Corporation shall continue perpetually. ARTICLE IV Principal Office and Resident Agent The post-office address of the principal office of the Corporation is 2857 Oakland Avenue, Elkhart, Indiana and the name and post-office address of its Resident Agent in charge of such office is Mervin D. Lung, 2857 Oakland, Elkhart, Indiana. ARTICLE V Amount of Capital Stock The total number of shares into which the authorized capital stock of the Corporation is divided is 50,000 shares consisting of10,000 shares with the par value of $100.00 per share, and 40,000 shares without par value. ARTICLE VI Terms of Capital Stock The authorized capital stock of this corporation shall consist of 10,000 shares of Class A. Common Stock, without par value; 30,000 shares of Class B common Stock, without par value; and 10,000 shares of Preferred Stock with par value of $100.00 per share. The Class B Common Stock shall have the voting rights of the corporation; the Class A Common Stock shall have no voting rights in the corporation, except as provided by law, but in all other respects the Class B Common Stock and the Class A Common Stock shall have equal rights, privileges, powers, obligations, liabilities, duties and restrictions, and may be issued for such amounts of consideration as may be fixed from time to time by the Board of Directors. The Preferred Stock shall have no voting rights, except as provided by law, and such shares sold and paid for at not leas than $100.00 per share shall be fully paid and nonasseasable. Such shares shall be issued in such series and with such preferences as the Board of Directors shall designate before issuance. ARTICLE VII Voting Rights of Capital Stock The voting rights of capital stock shall belong exclusively to the Class B Common stock. Every owner of a share of the Class B Common Stock of this corporation shall have the right to vote at every shareholders’ meeting, and shall be entitled to one vote for each share of stock standing in his name on the books of the corporation. In all elections for the office of Director of the corporation, the owner of more than one share shall be entitled to cumulate his votes, i.e.:the shall be entitled to a number of votes equal to the number of shares he owns multiplied by the number of directors to be elected, and may cat all of his votes for one candidate, or may distribute his votes among the candidate as he chooses. No share shall be voted at any meeting: 1.Upon which an installment is due and unpaid; 2.Which shall have been transferred on the books of the corporation within thirty (30) days next preceding the date of the meeting; or 3.Which belongs to the corporation. Class A Common Stock and Preferred Stock shall have no voting rights except as provided by law. ARTICLE VIII Paid-in Capital The amount of paid-in capital, with which the Corporation is beginning business, is ARTICLE IX Data Respecting Directors Section 1.Number.There shall be five (5) directors of this corporation, who shall serve for one year or until their successors are elected and qualified. Section 2.Qualifications.Directors need not be shareholders of the Corporation. A majority of the Directors at any time shall be citizens of the United States. ARTICLE X Further Data Respecting Directors Section 1.Names and Post-Office Addresses.The names and post-office addresses of the first Board of Directors of the Corporation are as follows: Name Number and Street or Building City Zone State Thomas D. Miller 2857 Oakland Elkhart, Indiana Mervin D. Lung 2857 Oakland Elkhart, Indiana Ruskin R. Oldfather 2857 Oakland Elkhart, Indiana William J. Laub 213 Kenwood Elkhart, Indiana Darwin L. Coleman 202 Devonshire Drive South Bend Indiana Section 2.Citizenship.All of such Directors are citizens of the United States. ARTICLE XI Data Respecting Incorporators Section 1.Names and Post-Office Addresses.The names and post-office addresses of the incorporators of the Corporation are as follows: Name Number and Street or Building City Zone State Thomas D. Miller 2857 Oakland Elkhart, Indiana Mervin D. Lung 2857 Oakland Elkhart, Indiana William J. Laub 213 Kenwood Elkhart, Indiana Section 2.Age and Citizenship.All of such incorporators are of lawful age; and all of such incorporators are citizens of the United States. Section 3.Compliance with Provisions of Sections 15 and 16 of the Act.The undersigned incorporators hereby certify that the person or persons intending to form the Corporation first caused lists for subscriptions to the shares of the capital stock of the Corporation to be opened at such time and place as he or they determined; when such subscriptions had been obtained in an amount not less than $1,000, such person or persons, or a majority of them, called a meeting of such subscribers for the purpose of designating the incorporators and of electing the first Board of Directors; the incorporators so designated are those named in Section 1 of this Article; and the Directors so elected are those named in Section 1 of Article X. ARTICLE XII Provisions for Regulation of Business and Conduct of Affairs of Corporation A.Meetings of the shareholders of the corporation shall be held at such place, within or without the State of Indiana, as may be specified in the respective notices, or waivers of notice, thereof. B.Meetings of the directors of the corporation shall be held at such place, within or without the State of Indiana, as may be specified in the respective notices, or waivers of notice, thereof. C.The Board of Directors of the corporation shall have the power, without the consent or vote of the shareholders, to make, alter, amend or repeal the code of by-laws of this corporation, but the affirmative vote of the majority of the members of the Board of Directors, for the time being, shall be necessary to make such code or to effect any alteration, amendment or repeal thereof. D.The corporation reserves the right to alter, amend or repeal any provisions contained in these Articles of Incorporation in the manner now or hereafter prescribed by law, and all rights or powers conferred hereby on shareholders, directors and officers of the corporation are subject to such reserved right. IN WITNESS WHEREOF, the undersigned, being all of the incorporators designated in Article XI, execute these Articles of Incorporation and certify to the truth of the facts herein stated, this 20th day of February, 1961. _/s/ Thomas D.
